DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims

The Amendment filed 05/16/2022 and the supplemental amendment filed 05/24/2022 have has been entered.  The following is a FINAL Office action in reply to the Amendments and Arguments.  

Claims 1-3 were amended in the amendment filed 05/16/2022, 
Claim 1 was amended in the amendment filed 05/24/2022, 
Claims 4-27 have been cancelled, and 
Claims 1-3 are currently pending.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-3 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1-3, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The Claims 1-3 are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-3 are directed to sending and receiving data to purchase/use/display loyalty/reward points.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-3 are determined to be directed to an abstract idea by analyzing the individual elements and the combination as explained below:
Independent Claim 2, which is representative of Independent Claim 1, will be the basis of the following 101 analysis.  
STEP 1: Representative claim 2 is directed toward a system, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.
Independent Claim 2, which is representative of Independent Claim 1, recites, in part, 
interface; and;,  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
,  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), and
,  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
(sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea),
registered immobilizer identification information to identify the plurality of users who are permitted to drive the vehicle shared by a group by means of an immobilizer provided on the vehicle; and (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea),

acquire an immobilizer identification information of the immobilizer being currently used in the vehicle;  
perform matching between the immobilizer identification information currently used and the registered immobilizer identification information;
determine that the user having the registered immobilizer identification information matched with the immobilizer identification information currently used is a current driver of the vehicle and determine that the user having the  registered immobilizer identification information not matched with the immobilizer identification information currently used is not a current driver of the vehicle; and
transmit the determined result to the user type information acquiring unit as the user type information. (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea),

Items have been 

These limitations set forth a concept of sending and receiving data to present content/advertisements.  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) grouping identified by the 2019 PEG. As such, the claims are determined to recite an abstract idea. 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of “a vehicle information acquiring unit”, “a parking state information transmitting unit”, “a provision information transmitting unit”, “a provision control unit”, “a user type information acquiring unit”, “an immobilizer identification information registering unit”, and “a driver determination processor”.  However, the computer/unit/processor are recited at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Per the 2019 PEG, simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Figures 2-5, 8-10, 12-15, 18-20, 24-27, and 29-31 and their related text and Paragraphs 0098, 0105, 0109, 0213, 0219, 0225, 0310, 0311, and 0317 of the specification (US Patent Application Publication No. 2021/0174397 A1 – hereinafter specification and/or disclosure) detail any combination of a generic computer system program to perform the method.  Paragraph 0311 specifically details a generic computer where it mentions “The information distributing device 330 may be configured using a general-purpose computer device or may be configured as a dedicated hardware device.”   The claims recite the additional elements discussed above, however, these limitations simply generally link the use of the judicial exception to a particular technological environment. Per the 2019 PEG, such a general linking does not constitute a practical application of the abstract idea. There are no further additional elements. Therefore, as the additional elements of the claims do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, per MPEP 2106, receiving and transmitting data over a network is a well-known, routine, and conventional computer functionality (Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing data and electronic recordkeeping is a well-known, routine, and conventional computer functionality (Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent Claim 3 further describe the abstract idea, and does not set forth further additional elements. 
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 1-3 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea and as the additional elements of the dependent claims do not constitute a practical application, the dependent claims or the claims as a whole are not patent eligible.  

Examiner Note

Regarding Claims 1-3, The independent claims all have language of items that are programmed, configured, or provided to perform/do certain tasks/items/steps, yet none of these tasks/items/steps are actually performed.  It is all an intended use, or an abstract idea which might be performed, there is essentially no positive recitation of any tasks/items/steps.  
Intended use carries little or no patentable weight and since no tasks/items/steps are recited the concept in of itself, is by definition, abstract.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smith (US Patent Application Publication No. 2010/0251283 A1 – Hereinafter Smith) and further in view of Sekiyama et al. (European Patent Application No. EP 2 012 268 A1 – Hereinafter Sekiyama).  
Claim 1:
Smith teaches;
An information providing system comprising: (See at least the abstract and Figures 1-3 and their related text.)
a terminal device; and (See at least Figures 1-3 and their related text and paragraphs 0016 and 0017.)
an information distributing device, (See at least Figures 1-3 and their related text and paragraphs 0016 and 0017.)
wherein the terminal device includes 
a vehicle interface configured to communicate with a vehicle; (See at least Figures 1-3 and their related text and paragraphs 0016 and 0017.)
a vehicle information acquiring unit configured to acquire parking state information indicating whether or not the vehicle has parked through the vehicle interface; and (See at least Figures 1-3 and their related text and paragraphs 0019, 0051, 0054-0056, and 0061.)
a provision control unit configured to control whether or not the provision information to be provided to the user of the terminal device is to be displayed on a display screen of the terminal device on the basis of the parking state information; and (See at least Figures 1-3 and their related text and paragraphs 0019, 0051, 0054-0056, and 0061.)
Smith discloses sending data only if the vehicle is parked/stationary and not sending if the vehicle is mobile in at least paragraph 0051 where the video is only shown when the vehicle is stationary.
Smith does not appear to specify the driver based upon ID.
Sekiyama teaches presenting information based upon identifying the driver via an ID0 in at least paragraph 0035.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by Smith by presenting information based upon identifying the driver as taught by Sekiyama in order to present targeted advertising improving the effectiveness of said advertising.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 2:
Smith discloses;
An information providing system comprising: (See at least the abstract and Figures 1-3 and their related text.)
a terminal device; and (See at least Figures 1-3 and their related text and paragraphs 0016 and 0017.)
an information distributing device, (See at least Figures 1-3 and their related text and paragraphs 0016 and 0017.)
wherein the terminal device includes 
a vehicle interface configured to communicate with a vehicle; (See at least Figures 1-3 and their related text and paragraphs 0016 and 0017.)
a vehicle information acquiring unit configured to acquire parking state information indicating whether or not the vehicle has parked through the vehicle interface; and (See at least Figures 1-3 and their related text and paragraphs 0019, 0051, 0054-0056, and 0061.)
a parking state information transmitting unit configured to transmit the parking state information to the information distributing device, and (See at least Figures 1-3 and their related text and paragraphs 0019, 0051, 0054-0056, and 0061.)
wherein the information distributing device includes
a provision information transmitting unit configured to transmit provision information to be provided to a user of the terminal device to the terminal device; and (See at least Figures 1-3 and their related text and paragraphs 0019, 0051, 0054-0056, and 0061.)
a provision control unit configured to control whether or not the provision information is to be displayed on a display screen of the terminal device on the basis of the parking state information. (See at least Figures 1-3 and their related text and paragraphs 0019, 0051, 0054-0056, and 0061.)
Smith discloses sending data only if the vehicle is parked/stationary and not sending if the vehicle is mobile in at least paragraph 0051 where the video is only shown when the vehicle is stationary.
Smith does not appear to specify the driver based upon ID.
Sekiyama teaches presenting information based upon identifying the driver via an ID0 in at least paragraph 0035.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by Smith by presenting information based upon identifying the driver as taught by Sekiyama in order to present targeted advertising improving the effectiveness of said advertising.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 3:
The combination of Smith and Sekiyama teaches claim 2 above,  Further Smith teaches “wherein the provision control unit is configured to control a transmission timing at which the provision information transmitting unit transmits the provision information to the terminal device” in at least Figures 1-3 and their related text and paragraphs 0019, 0051, 0054-0056, and 0061.  Where the timing is if it in park or the speed is below a threshold speed. 

Response to Arguments

Applicant argues the claims are integrated into a practical application.  As discussed in the rejection above, the independent claims all have language of items that are programmed, configured, or provided to perform/do certain tasks/items/steps, yet none of these tasks/items/steps are actually performed.  It is all an intended use, or an abstract idea which might be performed, there is essentially no positive recitation of any tasks/items/steps.    
Intended use carries little or no patentable weight and since no tasks/items/steps are recited the concept in of itself, is by definition, abstract.  Regardless the claims are sending and receiving data to determine a specific user, selecting ads, and delivering that information when it is safe to present (parked).  This fall directly into the concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) grouping identified by the 2019 PEG. As such, the claims are determined to recite an abstract idea.

All arguments have been considered and are not persuasive.  All other arguments are believed to have been addressed and therefore moot in view of the new grounds of rejection above.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571)272-5044. The examiner can normally be reached Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681